In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Chancellor, dated June 7, 1974, which, after a hearing, discontinued petitioner’s services as a probationary teacher, petitioner appeals, as limited by her brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County, dated March 21, 1977, as dismissed the proceeding. Order and judgment affirmed insofar as appealed from, without costs or disbursements, upon the opinion of Mr. Justice Beckinella at Special Term. Cohalan, J. P., Margett, Damiani and Shapiro, JJ., concur.